


110 HR 3626 IH: To provide for continued treatment for the reopening of

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3626
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Shimkus
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for continued treatment for the reopening of
		  certain facilities under the Medicare and Medicaid programs.
	
	
		1.Continuation of treatment for
			 certain reopening facilitiesIn the case of a hospital and an adjoining
			 skilled nursing facility that were in operation under common management before
			 1983 and closed during 2005, if—
			(1)before such
			 closure—
				(A)the hospital was
			 designated as a critical access hospital under section 1820 of the Social
			 Security Act (42 U.S.C. 1395i–4); and
				(B)the hospital and
			 nursing facility both met the National Fire Protection Agency Life Health
			 Safety Code as a facility existing as of March 16, 1982; and
				(2)the hospital and
			 nursing facility seek to reopen on or after the date of the enactment of this
			 Act;
			the hospital
			 shall be deemed to continue to be designated as such a critical access hospital
			 under such section and the hospital and nursing facility shall be deemed to
			 continue to meet the applicable life safety code standards for purposes of
			 titles XVIII and XIX of such Act.
